Smith, J.
(dissenting): I find myself unable to agree with the conclusion reached by the majority. Briefly my views may be stated as follows: It is the duty of the commissioner of workmen’s compensation and the trial court to make the findings of fact. The jurisdiction of this court on appeal is limited to questions of law. (See G. S. 1935, 44-556.)
I approve the rule followed by the majority that the judgment in a workmen’s compensation case may not rest upon conjecture and speculation. There is another rule, however, which we have followed many times that where there was substantial evidence to sustain the findings of the commissioner and the trial court they will not be disturbed on appeal. The responsibility of reaching a conclusion as to the facts rests upon the trial court, and where there was any evidence from which a reasonable inference might be drawn to sustain the findings they should not be disturbed. (See Butler v. White Eagle Oil Ref. Co., 140 Kan. 202, 34 P. 2d 120, and Leamos v. Wilson & Co., 136 Kan. 613, 16 P. 2d 490.)
The issue of fact here was whether the injury to the workman arose out of his employment. Another way the question might be stated is — Had this claimant gone to work at the time of his injury? The situation as to the various time shacks and the use of the so-called “brass” by means of which each workman kept a record of his time is very well explained in the majority opinion.
The claimant does not claim that he had reported to the time shack where he had been accustomed to get his brass. There is some evidence, however, that he had been told by his foreman that he was to be transferred to another job that was being carried on by the same employer and that he should report to the personnel office. It was while he was on his way from the personnel office to the time shack where he was to go to work that he was injured. The trial court made such a finding of fact and it was sustained by the testimony of the workman himself. In my opinion the reasonable inference to be drawn from that testimony is that the workman had gone to a personnel office, where the personnel work of this employer was conducted, and was proceeding from that office to his new time shack when he was injured.
The majority opinion invades the province of the trial court in *201drawing a different inference from the proven facts than was drawn by the trial court. The majority opinion relies on Harrison v. Lozier-Broderick & Gordon, 158 Kan. 129, 145 P. 2d 147, but notes the only difference between the two cases is that in the Harrison case there was no evidence that the workman had stopped at the personnel office before proceeding on to his proper time shack. In my opinion, that makes all the difference in the world between that case and the case under consideration. The fact that the workman had stopped at the personnel office at the direction of his foreman was sufficient to warrant the court in holding that his employment had begun there. I think there was sufficient evidence to warrant the court in reaching the conclusion it did reach as to the facts.